                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JULIAN G. DE MEDEIROS,                    §
                                          §
                Plaintiff,                §           CIVIL ACTION NO.
                                          §
V.                                        §           3:17-CV-0204-G (BT)
                                          §
NANCY A. BERRYHILL, Acting                §
Commissioner of the Social Security       §
Administration,                           §
                                          §
                Defendants.               §


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the findings and recommendation of the United States Magistrate Judge dated

September 20, 2018, the court finds that the findings and recommendation of the

magistrate judge are correct and they are accepted as the findings and recommendation

of the court.

      It is therefore ORDERED that the findings, conclusions, and recommendation

of the United States Magistrate Judge are accepted.

      SO ORDERED.

December 14, 2018.


                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
